 300
 
                       
DECISI
ONS OF THE NATIONAL 
LABOR RELATIONS BOAR
D
 
 
359 NLRB No. 31
 
 
Big Moose
, LLC
 
and
 
Humberto Recio
.
 
 
International Alliance 
o
f
 
Theatrical Stage Employees,
 
Local 
478 (
The Green Lantern
)
 
and
 
Humberto 
Recio
.  
Case
s
 
15

CA

019735
 
and 
15

CB

005998
 
December 
1
3
, 2012
 
DECISION, ORDER, AND
 
ORDER 
 
REMANDING IN PART
 
B
Y 
M
EMBERS 
H
AYE
S
,
 
G
RIFFIN
,
 
AND 
B
LOCK
 
On February 2, 2012, Administrative Law Judge M
i-
chael A. Marcionese issued the attached decision. The 
Respondent Union filed exceptions and a supporting 
brief, the Acting General Counsel filed an answering 
brief, cross
-
exceptions, and
 
a brief in support of cross
-
exceptions, and both Respondents filed answering briefs 

-
exceptions.
 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-
member panel.
 
The Board has 
considered the decision and the record 
in light of the exceptions, cross
-
exceptions, and briefs 

1
 
and conclusions only to the extent consistent with this 
Decision, Order, and Order Remanding.
2
  
For th
e reasons 
set forth below, we shall remand this proceeding to the 
judge for further findings regarding the issue of whether 
Charging Party Humberto Recio was unlawfully di
s-
charged on April 28, 2010.
3
 
Facts
 
The Respondent Employer, Big Moose, LLC (Big 
Moose
), is a motion picture production company that 
was engaged in producing 
The Green Lantern
 
in the New 
Orleans 
 
area 
 
in 
 
2010.  Big 
 
Moose 
 
is 
 
party to an area
-
standards agreement with the Respondent Union, 
Inte
r-
n
a
tiona
l Alliance of Theatrical Stage E
mploy
ees, Local 
478 (
IATSE Local 478 
or 
the Union), whose jurisdiction 
includes Louisiana; that agreement contains a nonexcl
u-
sive hiring hall arrangement.  
Humberto 
Recio is an ele
c-
trician and a member of IATSE Local 477 in Florida, 
where he lives, but had work
ed on several film produ
c-
                                        
   
 
1
 
The Acting General Counsel an
d the Respondent Union have e
x-

b-

resolutions unless the clear preponderance of all the relevant evidence 
convinces
 
us that they are incorrect.  
Standard Dry Wall Products
, 91 
NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have car
e-
fully examined the record and find no basis for reversing the findings.
 
2
 

ll be at 
the rate prescribed in 
New Horizons for the Retarded
, 283 NLRB 1173 
(1987).
 
3
 
Member Griffin agrees with the judge that the Acting General 
Counsel failed to meet his burden of proof with respect to the April 28 
termination allegations.  Accordingl
y, he would not remand the case to 
the judge for further findings on those allegations.
 

case.  Recio worked on 
The Green Lantern
 
from March 8 
through 11, 2010, when he was unlawfully discharged at 

membersh
ip from Local 477 to the Union.
4
 
After his March 11 termination, Recio filled out an a
p-
plication to transfer his membership from Local 477 to 
the Union and paid a $450 transfer fee.  On April 12, he 
received oral permission from Mike McHugh, the U
n-

siness agent, to return to work.  After receiving 
this permission, Recio withdrew his membership applic
a-
tion with the Union and was refunded his transfer fee on 
April 20.  
 
Recio returned to work on 
The Green Lantern
 
on April 
22; he worked on April 23, 26,
 
and 28, when his e
m-
ployment ended.  The circumstances of his departure are 
the subject of conflicting testimony.  Recio testified that 
he was fired that day by his supervisor, Earl Woods, who 
told Recio that he was no longer needed and that he 
should seek
 
employment elsewhere.  Union 
B
usiness 
A

Dunbar, told McHugh that there was not enough work 
for Recio to continue working on the production.  Supe
r-
visor Woods, on the other hand, testified that Recio vo
l-
un
tarily quit his employment to return to Florida.  It is 
undisputed that after his employment ended, Recio did 
return to Florida and stopped seeking work within the 

 
Analysis
 
The judge found that the Acting General Counsel did 
not prove
 
that Recio was discharged a second time in 
violation of the Act.  In so finding, the judge did not sp
e-
cifically credit or discredit any of the conflicting test
i-
mony described above or make any definitive finding as 
to whether Recio was discharged or resig
ned on April 28.  
Instead, he reasoned that there was no proof that any 
second discharge was caused by the Union, noting that 
                                        
   
 
4
 

8(b)(1)(A) and (2) by causing Big Moose to discharge Humberto Recio 
on March 11, 2010, and that Big Moose v
iolated Sec. 8(a)(3) and (1) by 

Big Moose violated Sec. 8(a)(1) when its supervisor, Earl Woods, told 
Recio on March 11 that he could not work for Big Moose until he tran
s-
ferred his un

that the Union violated Sec. 8(b)(1)(A) by telling Recio on March 17 

t-
ed his transfer application, and we find that a reasonabl
e employee in 


l-

by causing Recio thereafter
 
to turn down employment opportunities; in 
doing so, we note that the record indicates that Recio refused an offer 
of employment on 
Drive Angry
 
before April 12, when Union 
B
usiness 
A
gent Mike McHugh gave Recio permission to return to work.
 
 BIG MOOSE
,
 
LLC
 
301
 
the record lacks evidence that 
U
nion 
B
usiness 
A
gent 
McHugh contacted Big Moose officials between the time 
that Recio withdrew his 
transfer application and April 
28.  That reasoning is unpersuasive, however, because 

demand by the Union is not necessary where the ev
i-
dence supports a reasonable inference of a union r
e-

5
  
The
 
Acting General Counsel urges us to infer 
that the Union asked Big Moose to discharge Recio from 
the timing of the alleged second discharge, which came 

i-
cation.  At this stage, we cannot pass on that a
rgument 
because, as stated above, the judge did not make a clear 
factual finding regarding whether Recio was discharged 
or resigned on April 28.
 
When
 
indicating that Recio might have voluntarily r
e-

that 
he did not attempt to return to work after that date 
because he was already in Florida.  We reject this reaso
n-
ing.  Simply because Recio did not want to leave his 
home yet again to return to uncertain job prospects in 
Louisiana does not mean that he volunt
arily quit when he 
did have a job there.  Moreover, there is no evidence in 
the record that Recio turned down any concrete job offer 
in Louisiana from anybody who had the power to hire 
him after April 28.
 
We therefore face three conflicting accounts of wha
t 

least one of which, if credited, could support a finding of 
a violation.  Without knowing whether Recio quit or was 
fired on that day, it is impossible to determine whether 
the Acting General Counsel h
as presented sufficient ev
i-
dence 
 
to prove 
 

 
of 
 
his transfer 
application prompted the Union to demand his discharge 

this conflict in testimony.  Therefore, we shall remand
 
to 
the judge the issue of whether Recio quit his employment 
on April 28 or was fired, and if the latter, whether Big 

judge to make findings based on whatever portions of the 
above testimony he finds to 
be credible and/or from any 
reasonable inferences drawn from the record.
 
ORDER
 
A. 
The National Labor Relations Board adopts the re
c-
ommended Order of the administrative law judge as 
modified below and orders that the Respondent, Big 
                                        
   
 
5
 
Avon Roofing &
 
Sheet Metal Co.
, 312 NLRB 499, 499 (1993) (ci
t-
ing 
Warehouse Employees Local 20408 (Dubovsky & Sons)
, 296 NLRB 


 
Moose, LLC, New Orleans,
 
Louisiana, shall take the 
action set forth in the Order as modified.
 
1. Delete the final sentence of the recommended O
r-
der.
 
2.  Substitute the attached notice, Appendix A, for that 
of the administrative law judge.
 
B. 
The National Labor Relations Board ado
pts the re
c-
ommended Order of the administrative law judge as 
modified below and orders that the Respondent, Intern
a-
tional Alliance of Theatrical Stage Employees
,
 
Local 
478, New Orleans, Louisiana, its officers, agents, and 
representatives, shall take the a
ction set forth in the O
r-
der as modified.
 
1. Delete the final sentence of the recommended O
r-
der.
 
2.  Substitute the attached notice, Appendix B, for that 
of the administrative law judge.
 
I
T IS FURTHER ORDERED
 
that the allegations that the 
Respondent Union 
violated Section 8(b)(1)(A) and (2) of 
the Act by causing the Respondent Employer to di
s-
charge Charging Party Humberto Recio, and that the 
Respondent Employer violated Section 8(a)(3) and (1) by 

or ab
out April 28, 2010, are severed and remanded to 
Administrative Law Judge Michael A. Marcionese for 
further appropriate action as set forth above.
  
 
I
T IS FURTHER ORDERED
 
that the judge shall prepare a 
supplemental decision setting forth credibility resol
u-
t
ions, findings of fact, conclusions of law, and a reco
m-
mended Order.  Copies of the supplemental decision 
shall be 
 
served on all 
 
parties, after which the provisions 
of Section 102.46 of the Board's Rules and Regulations 
shall be applicable.
 
APPENDIX
 
A
 
N
O
TICE 
T
O 
E
MPLOYEES
 
P
OSTED 
AND 
M
AILED 
BY 
O
RDER OF THE
 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
An Agency of the United States Government
 
 
The National Labor Relations Board has found that we 
violated Federal labor law and has ordered us to post and 
obey this notice.
 
F
EDERAL LAW GIVES YOU
 
THE RIGHT TO
 
Form, join, or assist a union
 
Choose representatives to bargain with us on 
your behalf
 
Act together with other employees for your ben
e-
fit and protection
 
Choose not to engage in any of these protected 
activities.
 
 
 DECISIONS OF THE NAT
IONAL
 
LABOR RELATIONS BOAR
D
 
302
 
W
E WILL N
OT
 
tell you that you are not allowed to work 
until you straighten out your membership issues with 
International Alliance of Theatrical Stage Employees
,
 
Local 478 (the Union).
 
W
E WILL NOT
 
discharge or otherwise discriminate 
against you, at the request of th
e Union, based on your 
membership status with the Union.
 
W
E WILL NOT
 
in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 
listed above.
 
W
E WILL 
make Humberto Recio whole for any loss of 
earnings and other bene
fits resulting from his March 11, 
2010 discharge, less any net interim earnings, plus inte
r-
est.
 
W
E WILL
, within 14 days from the date of this Order, 

March 11, 2010 discharge, and 
WE WILL
, within 3 day
s 
thereafter, notify him in writing that this has been done 
and that the discharge will not be used against him in any 
way.
 
 
B
IG 
M
OOSE
,
 
LLC
 
APPENDIX
 
B
 
N
OTICE 
T
O 
M
EMBERS AND 
E
MPLOYEES
 
P
OSTED 
AND 
M
AILED 
BY 
O
RDER OF THE
 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
An Agenc
y of the United States Government
 
 
The National Labor Relations Board has found that we 
violated Federal labor law and has ordered us to post and 
obey this notice.
 
FEDERAL LAW GIVES YO
U THE RIGHT TO
 
Form, join, or assist a union
 
Choose representatives to b
argain 
on your behalf 
with your employer
 
Act together with other employees for your ben
e-
fit and protection
 
Choose not to engage in any of these protected 
activities.
 
 
W
E WILL NOT
 
tell you that you are not allowed to work 
within our jurisdiction until you h
ave completed a tran
s-
fer application.
 
W
E WILL NOT
 
cause, or attempt to cause, any employer 
to discriminate against you based on your membership in 
another union.
 
W
E WILL NOT
 
make statements or engage in any other 
conduct that coerces any employee to declin
e work o
p-
portunities because he or she is not a member of the U
n-
ion.
 
W
E WILL NOT
 
in any like or related manner restrain or 
coerce you in the exercise of the rights listed above.
 
W
E WILL 
make Humberto Recio whole for any loss of 
earnings and other benefits 
suffered as a result of his 
March 11 discharge by Big Moose, LLC that we caused 
and for any loss of earnings and other benefits resulting 
from his refusing work opportunities because of our c
o-
ercive statements and conduct toward him.
 
 
I
NTERNATIONAL 
A
LLIANC
E 
O
F 
T
HEATRICAL
 
S
TAGE 
E
MPLOYEES
,
 
L
OCAL 
478
 
 
Lindsy Lee, Esq., Zachary Herlands, Esq., 
and
 
Kevin McClue, 
Esq.,
 
for the General Counsel.
 
Allan H.  Weitzman, Esq. 
and
 
Christopher L. Williams, Esq., 
for 
the Respondent
-
Employer.
 
Louis L. Robein, Esq. 
and
 
Paula 
M. Bruner, Esq.,
 
for the R
e-
spondent
-
Union.
 
DECISION
 
S
TATEMENT OF THE 
C
ASE
 
M
ICHAEL 
A.
 
M
ARCIONESE
, Administrative Law Judge.
 
I 
heard this case in New Orleans, Louisiana, on April 4 a
nd 5, 
2011. Humberto Recio, an i
ndividual, filed the charge in Case 
15

CA

01
9735 on September 1, 2010, and amended it on N
o-
vember 30, 2010.
1
 
Recio filed the charge in Case 15

CB

05998 on May 25 and also amended that charge on November 
30. Based upon these charges, as amended, the General Cou
n-
sel issued an order consolidating cases
, consolidated complaint 
and notice of hearing on December 30. 
 
The consolidated complaint alleges, inter alia, that Big 
Moose, LLC (the Respondent Employer) violated Section 
8(a)(1) of the Act on March 11 by its supervisor, Earl Woods, 
telling employees t
hat they were not allowed to work for the 
Respondent Employer because they were not members of I
n-
ternational Alliance of Theatrical Stage Employees, Local 478 
(IATSE Local 478 or the Respondent Union), and violated 
Section 8(a)(3) of the National Labor Rel
ations Act (the Act) 
by discharging Recio on March 11 and April 28 because he was 
not a member of that union. The consolidated complaint alleges 
that the Respondent Union violated Section 8(b)(1)(A) of the 
Act on March 13 by its business agent, Mike McHugh
, telling 
employees that they were not allowed to work within the U
n-

union, and violated Section 8(b)(2) by causing or attempting to 
cause the Respondent Employer to discharge Recio because he 
wa
s not a member of the Respondent Union.
 
On January 19, 2011, the Respondent Union filed its answer 
to the consolidated complaint, which it amended on March 23, 
denying that Woods was its agent, denying the unfair labor 
practice allegations and asserting, a
s an affirmative defense, 
that allegations in the amended charge are time barred under 
Section 10(b) of the Act. The Respondent Employer filed its 
answer on January 20, 2011, denying that Woods was its s
u-
pervisor or agent, denying the unfair labor practice
 
allegations 
and asserting the same 10(b) defense as the Respondent Union. 
At the hearing, the General Counsel and the Respondent E
m-
                                        
   
 
1
 
All 
dates are in 2010, unless otherwise indicated.
 
 BIG MOOSE
,
 
LLC
 
303
 
ployer, with no objection from the Respondent Union, stipula
t-
ed that Woods was a supervisor of the Respondent Employer at 
al
l material times. 
 
On the entire record, including my observation of the d
e-
meanor of the witnesses, and after considering the briefs filed 
by the General Counsel, the Respondent Employer, and the 
Respondent Union, I make the following
 
F
INDINGS OF 
F
ACT
 
I
.
 
J
URISDICTION
 
The Respondent Employer, a limited liability company, is a 
motion picture production company that produced the movie 
The Green Lantern 
in and around the city of New Orleans, 
Louisiana, in 2010. The Respondent Employer annually derives 
gross rev
enues in excess of $100,000 from its operations and, 
during the calendar year preceding issuance of the complaint, 
purchased and received at its jobsite in New Orleans, Louis
i-
ana, directly from outside the State, goods valued in excess of 
$50,000. Both Res
pondents admit and I find that the Respon
d-
ent Employer is an employer engaged in commerce within the 
meaning of Section 2(2), (6), and (7) of the Act and that the 
Respondent Union is a labor organization within the meaning 
of Section 2(5) of the Act.
 
II
.
 
A
LLEGED UNFAIR LABOR 
PRACTICES
 
A. The Evidence
 
There is no dispute that the Respondent Employer was su
b-

Agreement) while filming 
The Green Lantern 
in New Orleans.
2
 
This agreement, which sets forth the 
terms and conditions of 
employment for various categories of employees working in the 

o-
graphic jurisdiction, does not require employers to hire excl
u-
sively through a union hiring hall. The Agreement d
oes provide 
that a party employer shall notify the Respondent Union when 
working in its jurisdiction and that, upon request, the Respon
d-
ent Union will supply to an employer a roster of individuals 
qualified to perform work covered by the agreement. There i
s 
no requirement in the Agreement that the employer hire only 
from this roster and the parties stipulated that the Respondent 
Union did not operate an exclusive hiring hall. Thus, it is u
n-
disputed and the evidence establishes that the Respondent E
m-
ployer w
as free to hire employees for 
The Green Lantern 
d
i-
rectly off the street
. The Charging Party also acknowledged 
that, on this and other films he has worked within the Respon
d-

find employment.
 
The 
Charging Party, Recio, is an electrician by trade and has 
worked in the industry for about 27 years. He is a member of 
IATSE Local 477 in Florida and has worked in that State and 
other locations throughout the country. He works primarily as a 
rigging elect
rician, which he described as setting up and mo
v-
ing equipment for the unit that actually shoots the film. He 
testified that, prior to 
The Green Lantern, 
he had worked in 
                                        
   
 
2
 
This agreement was negotiated by the International Union and the 
Alliance of Motion Picture and Television Producers and was effective 
from August 1, 2009, through July 31, 2012. 
 

c-
tion, since 2004 on approx
imately seven films. He admitted 
that, to his knowledge, the Respondent Union had never objec
t-
ed to his employment before the incidents involved here. 
 
Recio testified that his first contact with the Respondent U
n-

red in September 
2009 while Recio was working on the set of a film called 
Battle 
Los Angeles 
in Shreveport, Louisiana. According to Recio, he 
told McHugh that he had a transfer card from his home local 
and that he was interested in working in the Responden
t U
n-

continue working in Louisiana. Recio did not testify as to 

after this conversation, he mailed his transfer card to the R
e-
spondent U
nion.
3
 
Recio admitted on cross
-
examination that he 


Battle 
Los Angeles, 
he was hired to work on the film 
Earthbound
, 
shooting in New Orlea
ns. Recio worked on that film from about 
January until March when he was hired to work on the R
e-


for rigging electricians.
4
 
He admitted le
aving 
Earthbound 
b
e-
fore the job ended to take work for the Respondent Employer.
 
Recio testified that, before going to work on 
Earthbound, 
he 

hired and to inquire about his transfer card. Recio c
ould not 
recall the name of the woman he spoke to. He recalled telling 
her that he had mailed in his transfer card and asked if there 
was anything else he needed to do to start working on that pr
o-
duction. The woman who answered the phone told him he had 
to
 
complete the transfer process online. Because Recio did not 
own a computer at the time, he was unable to complete the 
transfer application while working on 
Earthbound
. In any 
event, there is no evidence that the Respondent Union objected 

ment on that job.
 
The parties stipulated that Recio worked on 
Green Lantern 
on March 8 through 11 and then again on April 22, 23, 26, and 

him at the end of each day what time to report the next day 
and 
where he would be working. Kevin Lang was the rigging ga
f-
fer, an admitted supervisor at the top of the chain of command 
for the rigging electrical crew. Recio testified that both Lang 
and Woods told him, when he was offered the job, that he 
would be wo
rking the run of the show, which Recio believed 


the industry. The deal memo specifically states:
 
 
Services are for a minimum period of 
one day if Employee is 
hired on a daily basis, or one week if Employee is hired on a 
weekly basis. There is no other guarantee of the period of se
r-
                                        
   
 
3
 
Recio described a transfe
r card as a document a union member gets 
from his local when he wishes to move to another jurisdiction for work. 

u-
tion, under which such transfer cards are issued, is not in evidence.
 
4
 
The
re is no dispute that Woods was a statutory supervisor for this 
production.
 
 DECISIONS OF THE NAT
IONAL
 
LABOR RELATIONS BOAR
D
 
304
 
vices unless otherwise specified, and nothing herein contained 

-
of
-
the
-

. Oral unde
r-
standings of any kind are not binding.
 
 

signed a dues
-
checkoff authorization for the Respondent Union 
when he started working on 
Green Lantern. 
Recio testified that 


remain in good standing.
 
Recio testified that on March 11, at the end of the day, in the 
parking lot as people were going home, Woods told Recio that 

co

Recio testified that Woods also said that McHugh could make 

people in the parking lot were close enough to hear this conve
r-
sation. Recio a
dmitted telling Woods that he would now seek 
other employment as a semi
-
professional wrestler.
5
 

in an attempt to speak to McHugh. McHugh was not there. 
Recio was told by one of the women in th
e office to return on 
March 17, a Wednesday. Recio returned, as instructed, on 
March 17. Also there to see McHugh was another traveler from 
another local, Marvin Hauer. McHugh asked who wanted to go 
first and Hauer spoke up. After McHugh finished speaking 
to 
Hauer about his application for membership in the Respondent 
local, he turned to Recio. According to Recio, McHugh said, 


and taking wo

expired and that he needed to get another one. Recio responded 
that he was unaware that a transfer card had an expiration date. 
McHugh then told Recio that he needed to complete his appl
i-
cation for membersh
ip. When Recio said that he was told he 
had to go online to complete the application, McHugh said that 
was incorrect and that he would find out who told that to Recio. 
After McHugh finished telling Recio what he needed to do to 
complete his application, Re
cio said he would have everything 
completed in a couple days. After further questioning, Recio 
recalled that McHugh told him he would not be allowed to 
return to work until his application was complete.
 
After this meeting, Recio set about completing the re
quir
e-
ments for membership, as explained to him by McHugh. He 
rented an apartment, signing a lease for 1 year. He obtained a 

m-
pleted the paperwork. Recio testified that he returned to the 
union off
ice in a few days and handed his application and other 
documentation, along with his application fee, to the women 
who work there. Recio testified further that, while awaiting 
word on his application, he travelled back and forth between 
Louisiana and his F
lorida home and tried to find work. He 
acknowledged seeking work in the movie industry as well as in 
the semi
-
pro wrestling arena. According to Recio, during this 
period local best boy Ferdinand Duplantier offered him a job on 
the electric rigging crew for
 
a movie being filmed in Shrev
e-
                                        
   
 
5
 
Recio has had a side occupation as a wrestler for many years, going 

 
port.
6
 
Recio testified that he told Duplantier that he could not 
take the job because McHugh told him he could not work till 

 
Recio testified that he called McHugh from Florida after the 
union mee
ting at which members were scheduled to vote on his 
and other membership applications, in late March or April. 
When Recio asked McHugh if he could return to work, 

p-
pened before, but when it comes
 
to your case, it was a 50

50 

McHugh responded that Recio could go back to work as long as 
he reported to McHugh from show to show. As far as Recio 
understood, his application was to be re
-
submi
tted to a vote at 
the next membership meeting in June. On April 13, Recio sent 

r-
sation with McHugh. The email dates the conversation to April 
12.
 
Recio testified further that, shortly after his Apr
il 12 conve
r-
sation with McHugh, he called Woods to see if he could get 
back to work on 
Green Lantern. 
According to Recio, Woods 
said he could use Recio and offered him work for 4 or 5 weeks. 
Recio called McHugh soon after this conversation and told 
McHugh 
that Woods had offered him work on 
Green Lantern. 
McHugh did not object, telling Recio to report to him if an
y-
thing changed or if he was offered any other jobs. In followup 
testimony to clarify the sequence and date of these convers
a-
tions, Recio said he sp
oke to McHugh first, to get clearance to 
return to work, then spoke to Woods. He did not recall any 
contact with the Respondent after his conversation with Woods.
 

f-
fice and asked for a refund of his 
$450 transfer fee and to wit
h-
draw his application. Recio testified that he did this because he 
needed money to pay bills after being out of work since March 

refunded on April 20. 
 
The parties stipu
lated that Recio worked on 
Green Lantern
 
again on April 22, 23, 26, and 28. Recio testified that, on April 
28, Woods told him as he was leaving that he would call him 
that evening. When Woods did call him later, he told Recio he 
was no longer needed on tha
t production and that, if he could 
find work elsewhere, to go ahead and take it. In contrast to his 
first period of employment, Recio was not given any reason for 
being let go this time. On cross
-
examination by counsel for the 
Respondent Employer, Recio ad
mitted telling Woods during 
this conversation that he was going to look for work as a wre
s-
tler. 
 
On April 15, Recio sent an email to Dan Mahoney, who was 
identified in the email as assistant director of Motion Picture 
and Television Production for the Inte
rnational Union.
7
 
In the 
email, Recio complained that the Respondent would not let him 
work even though he had completed the paperwork required for 

with his testimony that McHugh told him on Ap
ril 12 that he 
                                        
   
 
6
 
Recio had worked for Duplantier on the 
Battle Los Angeles
 
produ
c-
tion.
 
7
 
Recio test

contact by someone he spoke to at the office of his Florida local.
 
 BIG MOOSE
,
 
LLC
 
305
 
could return to work as long as he reported to McHugh. Recio 
testified that Mahoney called him a few days later and, after 
Recio explained his situation (as he described it in his testim
o-
ny), Mahoney said he would look into it.
8
 
McHugh ackno
w
l-
edged receiving a call from Mahoney to inform him that Recio 
had complained to the International Union about the amount of 
work he was getting. McHugh could not recall the date of this 
call but he believed it was after Recio was let go in April. 
McHugh d
enied that Mahoney asked or instructed him to do 
anything. McHugh did testify that he followed up on this co
n-
versation by contacting Woods and/or Dave Dunbar, another 
supervisor on the production, to determine if there had been any 
performance problems or 
other issues with Recio that caused 
him to be let go. According to McHugh, Dunbar denied that 
Recio was let go for any performance or other issues. McHugh 

-

employee and they simply did not need hi
m anymore.
 
The General Counsel also offered testimony from Recio r
e-
garding another complaint he made to Mahoney about his 
treatment by the Respondent Union on May 3, after he was let 
go the second time. Recio testified that, in response to this 
complaint, 
he received a call from Dale Short, who identified 
himself as an attorney for the International.
9
 
According to R
e-
cio, Short told him that he had talked to McHugh and that R
e-
cio should return to work because it was alright for him to do 
so. Short also told 
Recio that he was going to come to New 
Orleans to talk to McHugh and that Recio should call him if he 
had any problems. Recio admittedly did not return to work in 

reason he did not return was 
because he did not have the money 
to do so. On further questioning by the General Counsel, he 
added that it was also because McHugh told him he was not 
allowed to work. However, on cross
-
examination by counsel 
for the Respondent Employer, Recio admitted th
at it was his 
lack of money that prevented him from returning to Louisiana 
to work. Recio filed the instant charge after his conversation 
with Short.
 
McHugh, who has been the business agent for the Respon
d-
ent Union since 2005 and a member since 1996, testi
fied for the 
Respondent Union. According to McHugh, the International 
Union is comprised of a number of national local unions such 

Although each local has a defined geographic area within 
which the
y represent employees and administer the collective
-
bargain
-
ing agreement, the members of the various locals are 
free to work anywhere in the country. McHugh explained that, 

who desires to work in
 
the geographic jurisdiction of another 
local is obligated to seek permission of the host local union. 
Although McHugh testified that such permission is supposed to 
                                        
   
 
8
 
This testimony regarding the conversation with Mahoney is hea
r-

repre
sentation that she was not offering it for the truth of the matter, but 

 
9
 
Short in fact represented the Respondent Union during the invest
i-
gation and filed the initial answer to the complaint before being r
e-
placed as cou
nsel by Louis Robein.
 
be in writing, he has on occasion granted permission verbally. 
The constitution also contai
ns a procedure for a member of one 
local to transfer his membership to another. Under this proc
e-
dure, according to McHugh, a member desiring to transfer 
would first obtain a transfer card from his home local. The 
member then deposits the transfer card with
 
the new local and 
completes whatever application process that local has to b
e-
come a member. In the case of the Respondent Union, a me
m-
ber seeking to transfer would have to file out an application, 

ic 
jurisdiction, submit references, a resume, a copy of their dri
v-

completed, the members of the Respondent Union vote whether 
to accept the transferring member at a membership meeting. 
McHu
gh testified that these requirements regarding work pe
r-
mits and transfers are obligations of membership and not r
e-
quirements to be hired under the terms of the Respondent U
n-

-
bargaining agreement with the Respondent 
Employer or any other emp
loyer subject to the area standards 
agreement.
10
 
McHugh further testified that the motion picture industry in 
Louisiana has been booming since the State enacted various tax 
incentives to encourage filming in the State. According to 
McHugh, employment opport
unities in the industry in Louis
i-
ana increased from two or three productions a year, to 50

60 at 
the time of the hearing in this case. As a result, there has been 
an increase in the number of individuals seeking transfer to the 
Respondent Union. As noted p
reviously, the area standards 
agreement covering such work in Louisiana does not require 
production companies to hire through the Union. However, it 
does provide the Respondent Union with employment opport
u-
nities for its members through the roster of quali
fied employees 
that is furnished to a producer at the beginning of the hiring 

list.
 
McHugh admitted that he first met Recio in the fall of 2009, 
despite Recio having worked within the Respond


that they met while Recio was working on the set of 
Battle Los 
Angeles
 
and that Recio told McHugh that he wanted to transfer 
his membership to the Respondent Union. According to 
McHugh
, he told Recio that he would have to get a transfer 

would need to contact the office to get a application packet. 
According to McHugh, he did not speak with Recio again until 
after his first pe
riod of employment on 
The Green Lantern. 
McHugh testified that he did not know whether Recio took any 
steps to effectuate a transfer of his membership in the interim.
 
McHugh and Woods, the local best boy on 
The Green La
n-
tern, 
testified consistently that, d

employment on that production
, 
in March,
 
McHugh called 
Woods and asked Woods to have Recio call him because he 
                                        
   
 
10
 
Although individuals hired by an employer to work within the R
e-

application and dues
-
checkoff authorization at time of hire, because 
Louisiana is a 14(b) State, they 
are not required to sign them as a cond
i-
tion of employment.
 
 DECISIONS OF THE NAT
IONAL
 
LABOR RELATIONS BOAR
D
 
306
 
wanted to talk to Recio. Woods testified that this is the only 
time that McHugh has called him to relay such a mess
age to an 
employee. Upon receiving this call, Woods gave Recio his cell 
phone and told him to call McHugh. Woods testified that 
McHugh did not tell him why he wanted to speak to Recio. 
Woods denied that McHugh ever told him that Recio was not 
allowed to wo
rk on 
The Green Lantern.
 
McHugh testified that 
he had sent word to Recio that he wanted to see him because it 
had just come to his attention that Recio was working on 
The 
Green Lantern
 
and McHugh realized that Recio had not gotten 
a work permit yet. McHugh
 
denied telling Woods to pull Recio 
off the job. According to McHugh, he does not have the autho
r-
ity under the collective
-
bargaining agreement to do that.
 
McHugh testified that, when Recio came to his office in 
March, McHugh asked him why he was in Louisia
na on anot
h-
er show without having gone through the proper channels to get 
a work permit. McHugh admitted that he also told Recio that 
his transfer card had expired. According to McHugh, Recio 
acknowledged that McHugh was correct regarding his failure to 
ge
t a work permit. McHugh testified that Recio then volu
n-
teered that he had worked in Florida and intended to go back 
there and return at a later date. At this point, according to 

through with his transfe
r application. McHugh told Recio that, 
since he was in the office now, he should pick up the applic
a-
tion packet from Robin, the clerical who handles membership 
applications. McHugh advised Recio to complete the pape
r-
work as soon as possible so his applicat
ion could be brought up 
at the next membership meeting in April. Although McHugh 
admitted that he has given verbal permission for other travelers 
to work in his jurisdiction, he did not give Recio such permi
s-

r it. 
 
It is undisputed that Recio completed his application and 
submitted it in time to be voted on at the April meeting. As 
noted above, the vote to admit Recio was a tie. This came about 
after one of the members who had roomed with Recio co
m-
plained that
 
Recio owed him money. McHugh testified that he 
intended to re
-

r-
ship meeting in June. He did not do so because Recio withdrew 
his application in April.
 
McHugh confirmed having a telephone conversation with 
Recio 
after the April membership meeting during which he 
informed Recio of the vote and told him that he would be re
-

testified that he also suggested that Recio try to have some of 
his references come to
 
the meeting and speak on his behalf. 

a-
tion, Recio asked if he could go back to work on 
The Green 
Lantern
, and that McHugh gave him permission to do so. A
c-
cording to McHugh, he had no further conve
rsation with Recio 
after this. McHugh admitted, on cross
-
examination by the Ge
n-

Dunbar shortly after he learned that Recio had withdrawn his 
application. Although McHugh did not elaborate on cro
ss r
e-
garding the substance of these conversations, it appears these 
were the calls he described making after his conversation with 
Mahoney in which he was attempting to find out why Recio 
was let go.
 
Woods, the local best boy on 
The Green Lantern
, also tes
t
i-
fied in this proceeding. He was called as a witness by the R
e-
spondent Union. Woods is a member of the Respondent Union 
in addition to having served as an admitted supervisor on the 
production involved in this proceeding. Woods testified that 
one of his r
esponsibilities as local best boy was to find local 
labor as requested by his department head, Kevin Lang. Woods 
testified that he usually does not go through the Union to find 
employees. Instead, he calls people he knows from having 
worked with them. Acco
rding to Woods, he would only contact 
the Union for labor as a last resort if there was a call for a large 
number of employees which he could not fill using his contacts 
alone.
 
Woods testified that he has known Recio since they worked 
together on another m
ovie in 2003. He hired Recio to work on 
The Green Lantern
. According to Woods, Recio was hired for 

that he hired Recio for the run of the show. Woods testified that 
he did not have the authority 
to hire someone on those terms. 
Woods also denied that he fired Recio on March 11. According 
to Woods, Recio told him on March 11 that he was leaving to 
go wrestle. While acknowledging that Recio returned to work 
on April 22, Woods claimed that he could no
t recall whether 

to work, according to Woods, was uneventful.
 

28. Woods testified that, at the end of the day, Recio came to 
him and told
 


was going back to Florida to take care of his transfer. Woods 
testified that Recio also said that he was going to be out of 
work too long so he was bet
ter off going back to wrestling in 
Pennsylvania. Woods testified further that he asked Recio to re
-
consider. He also recalled that Recio seemed distraught as if 
someone on the job had bothered him. Again, Woods denied 
that he fired Recio or told him that h

n-
ymore.  Woods also denied that anyone for the Respondent 
Employer ever instructed him to fire Recio. Woods also test
i-
fied that the only time McHugh ever talked to him about Recio 
was the one time, in March, that McHugh asked Woods t
o have 
Recio call him.
 
B. Analysis
 
The consolidated complaint alleges that the Respondent U
n-
ion, in violation of Section 8(b)(1)(A) and (2) caused the R
e-
spondent Employer to discharge Recio on two occasions b
e-
cause he was not a member of the Respondent Uni
on, and that 
the Respondent Employer violated Section 8(a)(1) and (3) by 

Recio. The consolidated complaint also alleges that the R
e-
spondent Union violated Section 8(b)(1)(A) by McHugh telling 
Recio 

s-
diction because he was not a member of the Respondent Union 
and that the Respondent Employer violated Section 8(a)(1) by 
Woods telling Recio that he could not work on 
The Green La
n-
tern 
because he was not
 
a member of the Respondent Union. 
Because Recio was a member of another local of the Intern
a-
tional Union, this is not a case of discrimination between union 
 BIG MOOSE
,
 
LLC
 
307
 
members and nonmembers. Rather, it is a case where the Ge
n-
eral Counsel alleges that a local union 
causes an employer to 

order to favor members of the respondent union local. As both 
the Re

General Counsel bears 
the burden of proving every allegation of th
e consolidated 
complaint. 
Blue Flash Express, Inc., 
109 NLRB 591, 592 
(1954). Because the only witness called by the General Counsel 
is Recio, the Charging Party, this case rises or falls on his cre
d-
ibility.
 
A union that operates a nonexclusive hiring hall
, such as the 
Respondent Union here, will be found to violate Section 

t-


y-
ment 
to an individual on that basis will be found to violate Se
c-
tion 8(a)(1) and (3). 
Kvaerner Songer, Inc., 
343 NLRB 1343, 
1346 (2004); 
Carpenters Local 2369 (Tri
-
State Ohbayashi), 
287 NLRB 760, 763 (1987). See also 
R
-
M Framers, Inc., 
207 
NLRB 36 (1973). The G
eneral Counsel points out that the R
e-
spondent Union has already been found to have violated the 
Act in similar fashion with respect to two other individuals 
because they did not have valid work permits. 
Stage Employees 
IATSE Local 478 (LT Productions, LLC)
, 
2010 WL 561889 
(JD(ATL)

3


that case was not appealed to the Board. Although I may take 
official notice of the decision, it is not considered binding pre
c-
edent. In any event, there are significant factual 
differences 
between that case and the instant one.
 
There is no dispute that the Respondent Employer hired R
e-
cio to work on 
The Green Lantern,
 
and that his employment 
ended March 11 after just 4 days. There is also no dispute that 
McHugh, the Respondent Uni



claim that McHugh merely asked Woods to have Recio contact 
him, there is no dispute that the reason McHugh wanted 
to talk 
to Recio was because he had just learned that Recio was wor
k-
ing without a valid work permit. Recio testified that Woods told 
him on March 11 that he had to let him go and that he could not 

ms 
that Woods also said that McHugh could make Woods life 
difficult. If credited, this conversation would establish the u
n-

v-

r-
ship status durin
g their brief conversation on March 11. A
c-
cording to Woods, it was Recio who told him that he was lea
v-
ing the job to pursue opportunities in professional wrestling. 
Thus, Woods denies that Recio was terminated. Recio admitted 
saying he would seek work as a
 
wrestler but claims he only did 
so after he was told he could no longer work on 
The Green 
Lantern.
 

Woods is supported by subsequent events. Thus, as requested 
by McHugh, Recio went to the union of
fice to speak with him 
on March 17. McHugh admits that in that conversation, he 
raised the issue of Recio having worked on three productions 
since they met without obtaining permission from the Respon
d-

belief 
that, in order to work in Louisiana, Recio needed the Respon
d-


There is no dispute that soon after the meeting, Recio comple
t-
ed th
e transfer application and paid his $450 transfer fee. He 
also secured a local residence in New Orleans, signing a lease, 
indicating his desire to transfer residency from Florida to Lou
i-
siana. It is doubtful he would have taken these steps had he 
intended 
to pursue work as a professional wrestler.
 
Both the Respondents rely on the fact that Recio was hired as 
a daily employee, not for the run of the show, indicating there 
was no guarantee of future employment. Although Recio test
i-
fied that Gaffer Lang and lo
cal best boy Woods told him he 
was being hired for the run of the show, the deal memo he 
signed makes clear that any such guarantee is meaningless. At 
the same time, Recio left his employment on 
Earthbound
 
b
e-
fore the production was over in order to take th
e job on 
The 
Green Lantern

unlikely he would have done this unless he was expecting to 
work for more than 5 days.
 
With respect to the March 11 termination, I have decided to 

s conversation with 

e-
ment about McHugh, made shortly after he admittedly spoke to 
McHugh about Recio, establishes the causation between the 

ac
tion. As the General Counsel argues, the Board has consis
t-
ently held that unlawful interference by a union in an emplo
y-

demand, or threat.  
Electrical Workers Local 441 (Otto K. Ol
e-
son Electronics), 
2
21 NLRB 214 (1975); 
Northwestern Mo
n-
tana District Council of Carpenters (Glacier Park Co.), 
126 
NLRB 889, 897 (1960). See also 
Stage Employees IATSE Local 
665 (Columbia Pictures), 
268 NLRB 570, 572 (1984). Here, 
Woods statement that Recio had to get his pa
perwork straigh
t-

of a work permit caused his termination. Because the Respon
d-
ent Employer insisted throughout that Recio had voluntarily 
quit, which I find not supported by the credible evidence,
 
no 
other reason for his abrupt termination was o
f
fered.
 
I find that the General Counsel has met the burden of pro
v-

March 11 and that the Respondent Employer terminated Recio 
at the request of the 
Respondent Union. I thus find that R
e-
spondents have violated Section 8(b
)
(1)(A) and (2) and Section 
8(a)(3), respectively, as alleged in the complaint. I find further 
that Woods statement to Recio on March 11, that he could not 
work until his paperwork was
 
straightened out violated Section 
8(a)(1), as alleged. 
R
-
M Framers, Inc.,
 
207 NLRB at 43

44. 
See also 
Postal Service,
 
345 NLRB 1203, 1217 (2005).
 
The consolidated complaint also alleges that the Respondent 
Union, through McHugh, violated Section 8(b)(1)(A
) by stat
e-
ments McHugh made to Recio during their March 17 meeting. 
Recio testified, after some prodding by the General Counsel, 
that McHugh told him he would not be allowed to work until he 
completed his transfer application. McHugh admitted asking 
Recio 
why he was working again in Louisiana without a work 
 DECISIONS OF THE NAT
IONAL
 
LABOR RELATIONS BOAR
D
 
308
 
permit. He also admitted telling Recio that he should complete 
his transfer application while he was there in the office. He did 
not admit making the statement alleged in the complaint or 
attributed to h
im by Recio. While not free from doubt, I shall 

e-
ment he recalled, after his memory was refreshed, is consistent 
with the other statements McHugh admitted making during this 
meeting. The clear inte
nt of the meeting, which McHugh claims 
he requested, was to ensure Recio either obtained his permi
s-
sion to work in Louisiana, or completed the transfer of his 
membership to the Respondent Union. Either requirement is 

s duty under the Act, 
in the context of a nonexclusive hiring hall, not to interfere with 

support. Accordingly, I find that the Respondent Union violated 
Section 8(b)(1)(A) of the Act on March 17 as all
eged in the 
complaint.
 
The consolidated complaint alleges that the Respondent U
n-


The Green 
Lantern. 

 
there 
was only one such job offer, from Ferdinand Duplantier, a local 
best boy he had worked for on another production. According 
to Recio, Duplantier called him and offered him work on the 
movie 
Drive Angry. 
Recio could not recall the date he received 
th
is job offer. He testified that he told Duplantier that McHugh 


have already found to be a coercive statement made by 
McHugh at the 
March 17 meeting, I conclude that his rejection 

conduct.
 

murkier and more difficult to resolve. There is no dispute that, 
after his meeting 
with McHugh, Recio attempted to straighten 
out his paperwork by pursuing his application for a transfer. It 
is also undisputed that, when the members of the Respondent 
Union did not vote to accept his application (the vote ending in 
a tie), McHugh gave Rec
io permission to work on 
The Green 
Lantern
 
pending re
-
submission of his application at the next 
membership meeting in June. In fact, Woods rehired Recio in 

-
employment ended after just 4 days. Unlike 
the first termin
a-
tion, Recio does not recall Woods giving him any reason or 

or any other statements that might give rise to an inference that 
the Respondent Union caused this second termination. The
 
only 
evidence 
the 
General Counsel points to in support of this all
e-

his transfer application and his termination. Although McHugh 
testified that he called Woods and Dunbar after learning of 
Re

response to communication from Dan Mahoney regarding a 
complaint made by Recio to the International Union. McHugh 
could not recall whether he made the calls before or after Recio 
left employme
nt for the second time. There is no other evidence 
in the record that would establish that this communication b
e-


There is also no evidence in t

testimony that he called Woods and Dunbar to find out if Recio 
was having any problem on the job. 
 
In addition to the lack of evidence of union causation of the 
second termination, there is testimony from Recio suggesting 
h
e voluntarily relinquished employment and moved back to 
Florida for financial reasons. He testified that he withdrew his 
transfer application and requested a refund of his initiation fee, 
before he returned to work on 
The Green Lantern,
 
because he 
needed t
he money. He testified that it was becoming too expe
n-
sive to maintain two residences, one in New Orleans to qualify 
for a membership transfer, and the other for his family in Flor
i-
da. Although Recio claimed the Respondent Union was pr
e-
venting him from work
ing in Louisiana, which led to his fina
n-
cial problems, it is undisputed that he was re
-
hired by Woods 
after requesting a refund because he needed money. It is also 
undisputed that whatever impediment to employment existed 
between his March 11 termination a
nd his re
-
employment in 
late April was removed on April 12 when McHugh gave him 
verbal permission to continue working in Louisiana while his 
application was pending. Recio also testified that, after making 
his second complaint to the International on May 3
, the Intern
a-

to call him if he had any problems. Recio admittedly did not 
comply with these instructions. Thus, it appears any loss of 

ot 

to return to Florida for financial reasons.
 
As noted previously, this case is factually distinct from the 
case involving the Respondent Union decided by Judge Brak
e-
busch. In that case, the Ge
neral Counsel had testimony from 
representatives of the employer clearly establishing the R
e-

e-
scind employment offers for two nonmembers. These wi
t
nesses 
directly contradicted the testimony of McHugh
 
and Union Pre
s-
ident LoCicero, who testified in that proceeding. There is no 
such contradictory testimony here with respect to the April 28 
termination. All that the General Counsel has in this case to 

 
R
e-
spondent Union is speculation and conjecture. Accordingly, I 

Respondent Employer, that the General Counsel has not met 
the burden of proof that either the Respondent Union or the 
Respondent Em
ployer violated the Act as alleged in the co
m-
plaint. 
 
C
ONCLUSIONS OF 
L
AW
 
1. By causing Respondent Employer to discharge Humberto 
Recio on March 11, 2010, the Respondent Union has engaged 
in unfair labor practices affecting commerce within the mea
n-
ing of Se
ction 8(b)(1)(A) and (2) and Section 2(6) and (7) of 
the Act.
 

s-
charge Recio, Respondent Employer discriminated against its 
em
-
ployees on the basis of union membership in violation of 
Section 8(a)(1) and 
(3) and committed unfair labor practices 
 BIG MOOSE
,
 
LLC
 
309
 
affecting commerce within the meaning of Section 2(6) and (7) 
of the Act.
 
3. By telling Recio on March 11 that he was being termina
t-
ed because of the Union, Respondent Employer engaged in 
unfair labor practices affe
cting commerce within the meaning 
of Section 8(a)(1) an Section 2(6) and (7) of the Act.
 
4. By telling Recio on March 17 that he would not be a
l-
lowed to work within its jurisdiction until he completed his 
transfer application, the Respondent Union restrain
ed and c
o-
erced employees in the exercise of their Section 7 rights and 
engaged in unfair labor practices affecting commerce in viol
a-
tion of Section 8(b)(1)(A) and Section 2(6) and (7) of the Act.
 
5. By causing Recio to turn down employment opportunities 
be
cause of the above coercive conduct, the Respondent Union 
has engaged in unfair labor practices affecting commerce in 
violation of Section 8(b)(1)(A) of the Act.
 
6. Respondent Employer and the Respondent Union have not 
engaged in any other unfair labor pra
ctices alleged in the co
m-
plaint.
 
R
EMEDY
 
Having found that the Respondents have engaged in certain 
unfair labor practices, I find that they must be ordered to cease 
and desist and to take certain affirmative action designed to 
effectuate the policies of the
 
Act. Because the production of 
The Green Lantern
 
ended in August 2010, I shall not require 
Respondent Employer to offer reinstatement to Recio at this 
time. However, the Respondent Employer and the Respondent 
Union shall be jointly and severally liable to
 
make him whole 
for any loss of earnings and benefits resulting from his unla
w-
ful termination on March 11, 2010. Because I found that the 
Respondents did not commit any unfair labor practice in co
n-

 
the backpay period shall be tolled effective April 22, the date 
he was re
-
hired to work on 
The Green Lantern.
 
Backpay shall 
be computed on a quarterly basis, less any interim earnings, as 
prescribed in 
F.
 
W. Woolworth Co., 
90 NLRB 289 (1950), plus 
interes

decision in 
Kentucky River Medical Center, 
356 NLRB 
6, 9

10 
(2010). In addition, because I have found that the Respon
d
ent 

r
im 
employment after un
lawful termination on March 11, I shall 
recommend that the Respondent Union be ordered to make him 
whole for any wages and benefits he would have earned had he 
accepted the offer to work on 
Drive Angry
, to be computed in 
the same manner with interest compo
unded daily.
 
Because work has ended on the production at issue here, I 
shall recommend, in addition to the traditional notice posting 
remedy, that the Respondents mail a copy of the notice to all 
employees working on 
T
he
 
Green Lantern 
on and after March 
11
, 2010
.  I shall also recommend that the attached notices be 
distributed electronically if, at the compliance stage, it is d
e-
termined that either or both Respondents utilize that means of 
communicating with employees or members. 
J. Picini Floo
r-
ing, 
356 NLR
B 
11, 13

14
 
(2010).
 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
11
 
ORDER
 
A.  
The Respondent, Big Moose, LLC, New Orleans, Louis
i-
ana, its officers, agents, successors, and assigns, shall
 
1. Ceas
e and desist from
 
(a) Telling employees that they were not allowed to work u
n-
til they straightened out their membership issues with Intern
a-
tional Alliance of Theatrical Stage Employees, Local 478 (the 
Union).
 
(b) Discharging or otherwise discriminating aga
inst any e
m-

membership status with the Union.
 
(c) In any like or related manner interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of t
he Act.
 
2. Take the following affirmative action necessary to effe
c-
tuate the policies of the Act.
 
(a) Make Humberto Recio whole for any loss of earnings and 
other benefits suffered as a result of the discrimination against 
him in the manner set forth in th
e remedy section of the dec
i-
sion.
 

e-
move from its files any reference to the unlawful March 11 
discharge of Recio, and within 3 days thereafter notify Recio in 
writing that this has been done and that 
the discharge will not 
be used against him in any way.
 
(c) Preserve and, within 14 days of a request, or such add
i-
tional time as the Regional Director may allow for good cause 
shown, provide at a reasonable place designated by the Board 
or its agents, all 
payroll records, social security payment re
c-
ords, timecards, personnel records and reports, and all other 
records, including an electronic copy of such records if stored 
in electronic form, necessary to analyze the amount of backpay 
due under the terms of 
this Order.
 
(d) Within 14 days after service by the Region, post at its f
a-
cility in New Orleans, Louisiana, copies of the attached notice 
marked 

Appendix A.

12
 
Copies of the notice, on forms provi
d-
ed by the Regional Director for Region 15, after being sign
ed 

by the Respondent and maintained for 60 consecutive days in 
conspicuous places including all places where notices to e
m-
ployees are customarily posted. Reasonable steps shall be taken 
by the 
Respondent to ensure that the notices are not altered, 
defaced, or covered by any other material. In addition to phys
i-
cal posting of paper notices, notices shall be distributed ele
c-
tronically, such as by email, posting on an intranet or an inte
r-
                                        
   
 
11
 
If no exceptions are filed as provided by Sec. 102.46 of the 

m-
mended Orders shall, as provided in Sec. 102.48 of the Rules, be a
dop
t-
ed by the Board and all objections to them shall be deemed waived for 
all purposes.
 
12
 
If these Orders are enforced by a judgment of a United States 

the National Labor Relations Boar

Judgment of the United States Court of Appeals Enforcing an Order of 

 
 DECISIONS OF THE NAT
IONAL
 
LABOR RELATIONS BOAR
D
 
310
 
net site, a
nd/or other electronic means, if the Respondent cu
s-
tomarily communicates with its employees by such means.
 
(e) Within 14 days after service by the Region, mail copies 
of the attached notice marked Appendix A,
13
 
at its own e
x-
pense, to all employees in the un
it represented by the Union 
who were employed by the Respondent at its 
Green Lantern
 
job in the New Orleans, Louisiana area at any time from the 
onset of the unfair labor practices found in this case until the 

bsite. The notice 
shall be mailed to the last known address of each of the e
m-

u-
thorized representative. 
 
(f) Within 21 days after service by the Region, file with the 
Regional Director a sworn certifi
cation of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply.
 
I
T IS FURTHER ORDERED
 
that the complaint is dismissed ins
o-
far as it alleges violations of the Act not specifically found.
 
B.  
The Respondent, International Alliance of Theatrical 
Stage Employees, Local 478, New Orleans, Louisiana, its o
f-
ficers, agents, and representatives, shall
 
1. Cease and desist from
 
(a) Telling employees that they are not allowed to work 
wit
h

risdiction until they have completed a 
transfer application.
 
(b) Causing, or attempting to cause, an employer to discrim
i-
nate against any employee in violation of Section 8(a)(1) and 
(3) of the Act.
 
(c) Causing employees to decline work opportunities becau
se 
they are not members of the Union.
 
(d) In any like or related manner restraining or coercing e
m-
ployees in the exercise of the rights guaranteed them by Section 
7 of the Act.
 
2. Take the following affirmative action necessary to effe
c-
tuate the policies o
f the Act.
 
                                        
   
 
13
 
See fn. 12, supra.
 
(a) Make Humberto Recio whole for any loss of earnings and 
other benefits suffered as a result of the discrimination against 
him in the manner set forth in the remedy section of the dec
i-
sion.
 
(b) Within 14 days after service by the Region, post 
at its u
n-
ion office in New Orleans, Louisiana, copies of the attached 
notice marked 

Appendix B.

14
 
Copies of the notice, on forms 
provided by the Regional Director for Region 15, after being 

po
sted by the Respondent and maintained for 60 consecutive 
days in conspicuous places including all places where notices to 
employees and members are customarily posted. Reasonable 
steps shall be taken by the Respondent to ensure that the notices 
are not alt
ered, defaced, or covered by any other material. In 
addition to physical posting of paper notices, notices shall be 
distributed electronically, such as by email, posting on an intr
a-
net or an internet site, and/or other electronic means, if the R
e-
spondent c
ustomarily communicates with its employees by 
such means.
 
(c) Within 14 days after service by the Region, mail copies 
of the attached notice marked Appendix B,
15
 
at its own e
x-
pense, to all employees of Big Moose, LLC in the unit repr
e-
sented by the Union who
 
were employed by Big Moose, LLC 
at its 
Green Lantern 
production in the New Orleans, Louisiana 
area at any time from the onset of the unfair labor practices 

work at that jobsite. The notice shall 
be mailed to the last 
known address of each of the employees after being signed by 

 
(d) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible offi
cial 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply.
 
I
T IS FURTHER ORDERED
 
that the complaint is dismissed ins
o-
far as it alleges violations of the Act not specifically found.
                                        
   
 
14
 
See fn. 12, supra.
 
15
 
See fn. 12, supra.
 
 
